DETAILED ACTION
Status of Application
	This action follows a reply filed on 03/02/2021.  Per the reply, claims 1-10 and 12-17 have been amended and new claims 18-20 added.  No claims have been cancelled.  Accordingly, claims 1-20 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objection(s)/Rejection(s)
	Any objection or rejection set forth in the previous Office action, but not expressly repeated herein, is hereby withdrawn.  

Objection – Claims
	Claims 15 and 20 are objected to because of the following informalities: the absence of a period at the conclusion of each claim.  Appropriate correction is required.  

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houben (US 6143821).
Regarding Claim 9, reference to Houben is drawn to production of superabsorbent polymers based on acid-group containing monomers and a combination of two different precrosslinking agents I and II as broadly described in column 4, line 25 et seq.  Among specific species of the precrosslinking agent I, Houben describes preparation of acrylic acid ester of 10-EO-allyl alcohol (AAA-10) and acrylic acid ester of 5-EO-allyl alcohol (AAA5) in Examples 4 and 5, respectively, as well as methacrylic acid ester of 10-EO-allyl alcohol (MAA10) in Example 9 (see cols. 9-10).  Said AAA-10, AAA5 and MAA10 each qualify as species under instant formula (I) when n is 5 or 10, R1 is H, R2 is –C(H)=CH2 or –C(CH3)=CH2, and L1 is an ethylene group.  Houben in Examples 10-13 further describe the preparation of copolymer using a monomer solution comprising a combination of a cross-linker I and a cross-linker II, wherein the cross-linker I is AAA-10EO (Ex. 4), AAM-10EO (Ex. 9) or AAA-5EO (Ex. 5).  See Table in columns 11-12.  Example 13 employs AAA-5EO in an amount of 3.38 mmol (= 0.00338 mol), the highest mmol concentration reported in the Table, in combination with 0.52 mmol (= 0.00052 mol) of cross-linker II.  The monomer solution otherwise comprises 265.2 g acrylic acid partially neutralized with 206.1 g 50% sodium hydroxide solution to a neutralization degree of 70% (see col. 11, lines 5-10).  At 70% neutralization, the monomer solution comprises 185.64 g sodium acrylate (molecular weight: 94.04 g/mol) and 79.56 g acrylic acid (molecular weight: 72.06 g/mol), which amounts equate to 1.97 mol (185.64/94.04) and 1.10 mol (79.56/72.06), respectively.  Thus, one may calculate the mole percent of the cross-linker I as follows:  [0.00338/(0.00338 + 0.00052 + 1.97 + 1.10)] · 100 = 0.11 mol%.
As such, Houben is considered to describe an embodiment of the present invention, i.e., a method of producing the copolymer with less than 5 mol%, relative to the total amount of monomers, of at least one monomer of formula (I).  Further, since each of the aforementioned Examples 10-12 utilize AAA-10EO or AAM-10EO as cross-linker I in a monomer solution otherwise identical to that used in Example 13 but at concentrations lower than 3.38 mmol, it follows that these examples also implicitly meet the limitation In re Luckach, 169 USPQ 795 (CCPA 1971).

Response to Argument
Applicant’s arguments with respect to claims 1, 9 and 10 have been fully considered but are moot because the new ground of rejection supra does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
	Claims 1-8, 10-14 and 16-19 are allowed.  Claims 15 and 20 are allowable in substance.  
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art as represented by Houben does not teach or adequately suggest claimed copolymer (P1), comprising, in polymerized form, a hydrophobic nonionic monomer (b) as recited in present claim 1 or 10; an anionic monomer (a), comprising acrylic acid, methacrylic acid, an acrylic acid salt, a methacrylic acid salt, or a mixture of two or more of these; and a monomer of defined formula (I).  Furthermore, as of the date of this Office action, the Office has not located or identified any reference that can be used singularly or in combination with another reference including Houben to render the present invention anticipated or obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/05-13-21